 1   MARK J. BOURASSA, ESQ.
     Nevada Bar No. 7999
 2   JENNIFER A. FORNETTI, ESQ.
 3   Nevada Bar No. 7644
     THE BOURASSA LAW GROUP
 4   2350 W Charleston Blvd., Suite 100
     Las Vegas, Nevada 89102
 5   Tel: (702) 851-2180
 6   Fax: (702) 851-2189
     Email: mbourassa@blgwins.com
 7           jfornetti@blgwins.com
     Attorneys for Plaintiff
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
     DANA SCHEBLER, an individual,                    Case No.: 2:18-cv-02362-KJD-GWF
11
12                 Plaintiffs,                          STIPULATION AND ORDER TO
                                                        REMAND
13   vs.
14
     COSTCO WHOLESALE CORPORATION, a
15   Washington Corporation; JAIME
     MORREIRA, an individual; and DOES 2
16   through 20, inclusive,
17
                   Defendants.
18
19          COMES NOW, Plaintiff, DANA SCHEBLER (hereinafter “Plaintiff”), by and through her
20   attorneys of record, The Bourassa Law Group, and Defendants, COSTCO WHOLESALE
21   CORPORATION and JAIME MORREIRA, by and through their attorneys of record, Backus, Carranza
22   & Burden and hereby stipulate as follows:
23          1.     On October 30, 2018, Plaintiff commenced an action in the Eighth Judicial District Court
24   entitled Schebler v. Costco Wholesale Corporation, et. al. as Case Number A-18-783639-C.
25          2.     Defendant Costco Wholesale Corporation was served with Plaintiff’s Complaint on
26   November 1, 2018.
27          3.     On December 12, 2018, Defendant Costco Wholesale Corporation filed a Notice of
28   Removal in the United State District Court for the District of Nevada, based on diversity jurisdiction



                                                      -1-
 1   pursuant to 28 U.S.C. § 1332(a)(1).
 2            4.    At the time of filing the notice of removal, there was complete diversity in this matter as
 3   Plaintiff is a citizen of Nevada and Costco is a foreign corporation incorporated in the State of Washington.
 4            5.    Subsequently, Defendant Costco Wholesale Corporation revealed the identity of an
 5   employee alleged to be involved in this matter and the parties stipulated to allow Plaintiff to amend the
 6   pleadings to substitute Defendant Jaime Morreira, a Nevada resident, for a DOE Employee.
 7            6.    On February 20, 2019, Plaintiff filed her First Amended Complaint naming both Costco
 8   Wholesale Corporation and Jaime Morreira as defendants.
 9            7.    On February 22, 2019, Defendants filed an Answer, admitting that Defendant Jaime
10   Morreira is a resident of Clark County, Nevada.
11            8.    There are no motions pending in this action.
12            WHEREFORE, IT IS HEREBY STIPULATED AND AGREED that this Court no longer has
13   jurisdiction under 28 U.S.C. § 1332(a)(1) for this matter and that this action should be remanded back to
14   the Eighth Judicial District Court for the State of Nevada in and for the County of Clark pursuant to 28
15   U.S.C. § 1447(e).
16            IT IS FURTHER STIPULATED AND AGREED that each party shall bear its own attorneys’ fees
17   and costs with respect to the removal and subsequent remand of the action pursuant to this stipulation and
18
     order.
19
20       DATED this 8th day of March, 2019                     DATED this 8th day of March, 2019
21       BOURASSA LAW GROUP                                    BACKUS, CARRANZA & BURDEN
22
23    By: /s/ Mark J. Bourassa, Esq.                     By: /s/ Edgar Carranza, Esq.
         MARK J. BOURASSA, ESQ.                              EDGAR CARRANZA, ESQ.
24       Nevada Bar No. 7999                                 Nevada Bar No. 5902
25       JENNIFER A. FORNETTI, ESQ.                          JEREMY R. ROBINS, ESQ.
         Nevada Bar No. 7644                                 Nevada Bar No. 11701
26       2350 W Charleston Blvd, Suite 100                   3050 S Durango Drive
         Las Vegas, Nevada 89102                             Las Vegas NV 89117
27       Attorneys for Plaintiff                             Attorneys for Defendant
28




                                                         -2-
 1                                                    ORDER
 2          The court having reviewed the parties’ Stipulation to Remand Removed Action and good cause
 3   appearing, orders as follows:
 4          1.       The parties’ stipulation is approved;
 5          2.       There are no pending motions; and
 6          3.       Case number 2:18-cv-02362-KJD-GWF styled Schebler v. Costco Wholesale Corporation,
 7   et. al. is hereby remanded to the Eighth Judicial District Court for the State of Nevada, Case Number A-
 8   18-783639-C.
 9          IT IS SO ORDERED .
10          DATED and DONE this ___
                                12th day of March, 2019.
11
                                                    ________________________________________
12                                                  UNITED STATES DISTRICT COURT JUDGE
                                                    Case No. 2:18-cv-02362-KJD-GWF
13
14   Submitted by:
15   THE BOURASSA LAW GROUP
16
17   /s/ Mark J. Bourassa, Esq.
     MARK J. BOURASSA, ESQ.
18   Nevada Bar No. 7999
     JENNIFER A. FORNETTI, ESQ.
19
     Nevada Bar No. 7644
20   2350 W Charleston Blvd, Suite 100
     Las Vegas NV 89102
21   Attorneys for Plaintiff
22
23
24
25
26
27
28




                                                         -3-
